EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Wu on 7/2/2021.
The application has been amended as follows: 
1. (Currently amended) A monitoring device, being applied for achieving a parameter monitoring of an electronic device, and comprising:  
a display; 
a main controller, being electrically connected to the display, and being coupled to the electronic device through an electrical connector; 
a database, being electrically connected to the main controller, and storing an operation information, a warning signal, at least one record of the warning signal, at least one threshold value, at least one connection information between the electrical connector and the main controller, at least one gesture table, a sound data carried by the warning signal, a connection list, and at least one fingerprint data; 
wherein the main controller comprises a plurality of embedded programs including instructions for: 
determining whether at least one operation parameter received from at least one electronic element disposed in the electronic device through the electrical connector exceeds the corresponding threshold value or not; 
outputting one warning signal in the case of the at least one operation parameter exceeding the corresponding threshold value; and 


10. (Currently amended) The monitoring device of claim 1, further comprising a projector electrically connected to the main controller, and the projector 
converting the operation information received from the main controller to a graphic image signal; and 
projecting an image including the operation information on a projector screen according to the graphic image signal.  

13. (Currently amended) The monitoring device of claim 10, further comprising: 
a signal transmission interface, being electrically connected between the main controller and the projector.  

14. (Currently amended) The monitoring device of claim 1, further comprising a plurality of buttons electrically connected to the main controller, and the plurality of buttons comprising: 
a power button, being coupled to the main controller; wherein by pressing the power button, the main controller switching the electronic device to be turned on or turned off, and 
a reset button, being coupled to the main controller; wherein by pressing the reset button, the main controller rebooting the electronic devices.  



17. (Currently amended) The monitoring device of claim 1, further comprising: 
a proximity sensor, being electrically connected to the main controller; wherein in case of a mobile device being close to the proximity sensor, the main controller being activated by the proximity sensor to boot the electronic device.  

19. (Currently amended) The monitoring device of claim 1, further comprising: 
a main controller, and the plurality of embedded programs further including instructions for: controlling the 
	Allowable Subject Matter
Claims 1, 3, 6-8, 10-15, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, 6-8, 10-15, 17, and 19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a database, being electrically connected to the main controller, and storing an operation information, a warning signal, at least one record of the warning signal, at least one threshold value, at least one connection information between the electrical connector and the main controller, at least one gesture table, a sound data carried by the warning signal, a connection list, and at least one fingerprint data in the context as claimed.


Franz discloses an intelligent air moving apparatus for cooling an electronics enclosure includes a motor for driving a fan at a variable rotational speed and a microcontroller for controlling the rotational speed of the motor. The microcontroller includes a speed sensor for sensing the rotational speed such that when the sensed rotational speed deviates below a target speed, the microcontroller detects a locked rotor condition (Abstract).
	
Cox discloses the projected image 304 in FIG. 3, may optionally include symbols, text, diagrams, schematics, photographs, or analog or digital video, individually or in any selected combination. An image may selectively be projected in response to an operating condition in the information technology system 100 or in another system in communication with the information technology system 100. For example, safety information may be displayed automatically when the enclosure cover 106 is removed from the enclosure 102. An image may also be projected in response to commands received by the information technology system 100 from an external system. For example, an alarm message may be displayed in the event of a safety hazard affecting the facility in which the information technology system 100 is installed (Para. 27). 
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689